                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

LEROY H. LEE,
                                                               Civil No. 18-14718 (KM) (MAR)
                       Plaintiff,

                       V.                                      MEMORANDUM OPINION

DET. V. WILLIAMS et al.,

                       Defendants.


                                         I.          INTRODUCTION

        Plaintiff pro se, Leroy H. Lee, commenced this action on October 5,2018, by filing a

civil-rights complaint under 42 U.S.C.          §   1983. (DE 1.) The action was initially administratively

terminated because the complaint included neither a proper filing fee nor an application to

proceed informapauperis. (DE 3,4.) IAr. Lee subsequently paid the full filing fee, and the Court

now undertakes an initial screening of the complaint under 28 U.S.C.             §   19 ISA.

                                          II.         BACKGROUND

       Mr. Lee alleges claims against Del, V. Williams and Sgt. V Wilson of the Newark

Police Department, as well as Ras Baraka, the mayor of Newark, and Assistant Deputy Essex

County Prosecutor Jessica Yanette. (DE 1             ¶ 4.) He alleges he was arrested on May 7,2018, and
that Det. Williams “wrote a false report causing continued confinement” in which Williams

“falsified, alter[ed] or changed” statements from witnesses and the alleged victim. (Id.          ¶1 4, 6.)
Mr. Lee contends that Assistant Prosecutor Yanette “should have called for a separate

investigation knowing that the alleged victim stated ‘she did not know who shot her’ ‘Mr. Lee

did not shoot her.” (Id.    ¶ 6.) Mr.   Lee alleges that Sgt. Wilson should bear supervisory liability,

because he signed a report knowing it had been falsified. (Id. 14(c).) He contends that Mayor
Baraka should be liable because “he is the supervising commander and chief of all official city

departments.” (Id.   ¶ 4(d).)
                                  III.    LEGAL STANDARDS

        Under the Prison Litigation Reform Act, Pub. L. 104-134,     §   801—810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review prisoner complaints when the

prisoner seeks redress against a governmental employee or entity. 28 U.S.C.     §   1915A. The

PLRA directs district courts to sua sponte dismiss claims that are frivolous or malicious, that fail

to state a claim upon which relief may be granted, or that seek monetary relief from a defendant

who is immune from such relief. See Id.

        “[T]he legal standard for dismissing a complaint for failure to state a claim pursuant to   §
1915A is identical to the legal standard employed in ruling on 12(b)(6) motions.” Courteau v.

United States, 287 F. App’x 159, 162 (3d Cir. 2008). That standard is set forth in Asheroji v.

Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). To survive

the Court’s screening for failure to state a claim, the complaint must allege “sufficient factual

matter to show that the claim is facially plausible.” Fowler v. UFMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009) (internal quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; see also Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014). “A pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.”

Iqbal, 556 U.S. at 678 (quoting Tis’ombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “prose



                                                 2
litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

        A plaintiff may have a cause of action under 42 U.S.C.          §   1983 for certain violations of

his constitutional rights. That section provides,

                   Every person who, under color of any statute, ordinance,
                  regulation, custom, or usage, of any State or Territory or the
                   District of Columbia, subjects, or causes to be subjected, any
                  citizen of the United States or other person within the jurisdiction
                   thereof to the deprivation of any rights, privileges, or immunities
                   secured by the Constitution and laws, shall be liable to the party
                   injured in an action at law, suit in equity, or other proper
                  proceeding for redress, except that in any action brought against a
                  judicial officer for an act or omission taken in such officer’s
                  judicial capacity, injunctive relief shall not be granted unless a
                  declaratory decree was violated or declaratory relief was
                  unavailable.

42 U.S.C.   §   1983. To state a claim under   §   1983, a plaintiff must allege, first, the violation of a

right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Han’ey v.

Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011); see also West v. Atkins, 487 U.S. 42,

48(1988).

                                          IV.        ANALYSIS

        I construe Mr. Lee’s Complaint as asserting a constitutional claim of for maLicious

prosecution.’ To state a malicious-prosecution claim, a plaintiff must state that:

                 (1) the defendants initiated a criminal proceeding; (2) the criminal
                 proceeding ended in the plaintiffs favor; (3) the proceeding was
                  initiated without probable cause; (4) the defendants acted
                 maliciously or for a purpose other than bringing the plaintiff to
                 justice; and (5) the plaintiff suffered deprivation of liberty

        I note that the mere filing ofa false police report—standing alone, without certain further
consequences—does not make out a constitutional claim. See Jarrett 1’. Township of Bensalen, 312 F.
App’x 505, 507 (3d Cir. 2009); El/isv. Vergara, No. 09-2839, 2009 WL 4891762, at 5 (D.N.J. Dec. 15,
2009). Furthermore, Mr. Lee does not seem to challenge the arrest itself.
                                                       3
               consistent with the concept of seizure as a consequence of a legal
               proceeding.

Woodyard v. County of Essex, 514 F. App’x 177, 182 (3d Cir. 2013). To prove a malicious-

prosecution claim, “a prior criminal case must have been disposed of in a way that indicates the

innocence of the accused in order to satisfy the favorable termination element.” Kossler v.

Crisanti, 564 F.3d 181, 187 (3d Cir. 2009). Mr. Lee has not pleaded that the criminal

proceedings initiated against him ultimately terminated in his favor. Thus, he fails to adequately

plead a claim for malicious prosecution.

       The lack of an underlying constitutional wrong would be sufficient to require dismissal of

the complaint as a whole. In addition and in the alternative, however, I note that Mr. Lee has

failed to state a claim of supervisory liability against Mayor Baraka. Generally, personal

involvement by the defendant in the alleged constitutional violation is central to a   §   1983 claim,

and liability cannot rest on a theory of respondeat superior. See Chavaniaga v. NJ Dep ‘t of

Corr., 806 F.3d 210, 222 (3d Cir. 2015). Supervisory liability generally requires some

affirmative conduct by the supervisor, such as a supervisor’s implementation or maintenance of a

policy, practice, or custom that caused the plaintiff constitutional harm. Parke!! v. Danberg, 833

F.3d 313, 330 (3d Cir. 2016); Santiago v. Warminster Township, 629 F.3d 121, 129 n.5 (3d Cir.

2010). Mr. Lee has not alleged any particular act by Mayor Baraka, such as the implementation

of an unconstitutional policy or practice, and instead seems to base his claim merely on the fact

that Mayor Baraka has ultimate responsibility for all city offices. That is tantamount to a

respondeat superior theory and, thus, does not plead a claim. See Chavarriaga, 806 F.3d at 222.




                                                 4
                                    V.      CONCLUSION

       For the foregoing reasons, I find, upon screening under 28 U.S.C.   §   191 5A, that Mr.

Lee’s Complaint fails to state a claim. Accordingly, the complaint is dismissed without

prejudice. Mr. Lee may seek to file an amended complaint if and when he can plead a favorable

termination of the criminal proceedings against him. An appropriate order follows.



DATED: February 8,2019                                              L /                           I’
                                                            KS\’TN MCNULTY
                                                            United States District Judge




                                                5
